

Exhibit 10.1





--------------------------------------------------------------------------------











AMENDMENT NO. 2 TO CREDIT AGREEMENT
dated as of
February 19, 2020,
among
MEREDITH CORPORATION,
as the Borrower,
and
CERTAIN SUBSIDIARIES OF MEREDITH CORPORATION,
as Guarantors
THE LENDERS PARTY HERETO,
and
ROYAL BANK OF CANADA,
as Administrative Agent, Collateral Agent and Fronting Bank
___________________________


RBC CAPITAL MARKETS* ,
CREDIT SUISSE LOAN FUNDING LLC,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
BNP PARIBAS SECURITIES CORP.
and
CAPITAL ONE, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------















* RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------





AMENDMENT NO. 2 TO CREDIT AGREEMENT
This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of February 19, 2020 (this
“Amendment”), among MEREDITH CORPORATION, an Iowa corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO (the “Guarantors”), ROYAL BANK
OF CANADA, as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) under the Credit Agreement referred to below, each
Repricing Participating Lender (as defined below) party hereto and the Fronting
Bank (as defined below).
RECITALS:
WHEREAS, reference is made to (a) the Credit Agreement, dated as of January 31,
2018 (as amended by Amendment No. 1 (as defined below) and as further amended,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement” and as may be further
amended, amended and restated, supplemented or otherwise modified from time to
time, including by this Amendment, the “Credit Agreement”), among the Borrower,
the Guarantors from time to time party thereto, the lenders or other financial
institutions or entities from time to time party thereto and the Administrative
Agent (capitalized terms used but not defined herein having the meaning provided
in the Credit Agreement) and (b) Amendment No. 1 to Credit Agreement, dated as
of October 26, 2018 (“Amendment No. 1”), among the Borrower, the Guarantors
party thereto, the lenders and other financial institutions party thereto and
the Administrative Agent, pursuant to which the Lenders made Tranche B-1 Term
Loans to the Borrower on the Amendment No. 1 Effective Date in an aggregate
initial principal amount of $1,595,500,000.00 (the “Existing Term Loans”);
WHEREAS, the Borrower has requested Other Term Loans and Other Term Loan
Commitments in an aggregate principal amount of $1,062,500,000 (such Other Term
Loans, the “Tranche B-2 Term Loans”; the Other Term Loan Commitments in respect
of such Tranche B-2 Term Loans, the “Tranche B-2 Term Commitments”; and the
Repricing Participating Lenders (as defined below) with Tranche B-2 Term
Commitments and any permitted assignees thereof, the “Tranche B-2 Term Loan
Lenders”), which will be available on the Amendment No. 2 Effective Date (as
defined below) to refinance all Tranche B-1 Term Loans outstanding under the
Existing Credit Agreement immediately prior to effectiveness of this Amendment
(the “Existing Term Loans”) and which Tranche B-2 Term Loans shall constitute
Other Term Loans and Term Loans (as applicable) for all purposes of the Credit
Agreement and the other Loan Documents;
WHEREAS, each Lender holding Existing Term Loans under the Existing Credit
Agreement immediately prior to effectiveness of this Amendment (each, an
“Existing Term Lender”) executing and delivering a notice of participation in
the Tranche B-2 Term Loans in the form attached as Exhibit A hereto (a “Tranche
B-2 Participation Notice”) and electing the cashless settlement option therein
(each such Existing Term Lender in such capacity and with respect to the
Existing Term Loans so elected, a “Converting Lender” and, together with each
other Person executing and delivering a Tranche B-2 Participation Notice or
otherwise providing a Tranche B-2 Term Commitment, the “Repricing Participating
Lenders”) shall be deemed to have exchanged on the Amendment No. 2 Effective
Date the aggregate outstanding principal amount of its Existing Term Loans under
the Existing Credit Agreement for an equal aggregate principal amount of Tranche
B-2 Term Loans under the Credit Agreement;
WHEREAS, Royal Bank of Canada agrees to act as fronting bank for the syndication
of the Tranche B-2 Term Loans (in such capacity, the “Fronting Bank”), and the
Fronting Bank will purchase, and the Existing Term Lenders that execute and
deliver a Tranche B-2 Participation Notice and elect the cash settlement option
therein (the “Non-Converting Lenders”) will sell to the Fronting Bank,
immediately prior to effectiveness of this Amendment, the Existing Term Loans
then held by the Non-Converting Lenders (the Existing Term Loans described in
this recital, the “Participating Cash Settlement Term Loans”);





--------------------------------------------------------------------------------




WHEREAS, the Fronting Bank will fund, on the Amendment No. 2 Effective Date, an
aggregate principal amount of Tranche B-2 Term Loans equal to the aggregate
outstanding principal amount of the Existing Term Loans of Existing Term Lenders
that do not execute and deliver a Tranche B-2 Participation Notice (the
“Non-Participating Lenders”), the proceeds of which shall be used on the
Amendment No. 2 Effective Date to refinance such outstanding Existing Term Loans
of the Non-Participating Lenders (the Existing Term Loans described in this
recital, the “Non-Participating Cash Settlement Term Loans” and, together with
the Participating Cash Settlement Term Loans, the “Reallocated Term Loans”);
WHEREAS, (a) to the extent there exist (1) any Participating Cash Settlement
Term Loans, the Fronting Bank shall be deemed to exchange on the Amendment No. 2
Effective Date such Participating Cash Settlement Term Loans on a cashless
settlement basis for an equal aggregate principal amount of Tranche B-2 Term
Loans under the Credit Agreement and (2) any Non-Participating Cash Settlement
Term Loans, the Fronting Bank shall apply on the Amendment No. 2 Effective Date
proceeds of Tranche B-2 Term Loans in an aggregate amount equal to the aggregate
amount of such Non-Participating Cash Settlement Term Loans to the repayment of
such Non-Participating Cash Settlement Term Loans and (b) the Tranche B-2 Term
Loans exchanged for or applied to the repayment of such Reallocated Term Loans
shall promptly (but not later than 30 days following the Amendment No. 2
Effective Date (or such later date as may be agreed to by the Fronting Bank in
its sole discretion)) thereafter be purchased by the applicable Repricing
Participating Lenders (such Repricing Participating Lenders, other than Existing
Term Lenders, the “New Lenders”), Non-Converting Lenders, and Existing Term
Lenders that have elected to purchase additional Tranche B-2 Term Loans, each in
accordance with such Repricing Participating Lenders’ respective Tranche B-2
Participation Notice and as allocated by RBC Capital Markets in its capacity as
a Lead Arranger (as defined below) hereunder (in each case, subject to the prior
written consent of the Borrower);
WHEREAS, contemporaneously with the effectiveness of the Tranche B-2 Term
Commitments on the Amendment No. 2 Effective Date, the Borrower wishes to (a)
make certain amendments to the Existing Credit Agreement to provide for the
incurrence of the Tranche B-2 Term Loans and (b) make certain other
modifications to the Existing Credit Agreement set forth herein; and
WHEREAS, this Amendment constitutes a Refinancing Amendment, and the Borrower is
hereby notifying the Administrative Agent that it is requesting the
establishment of Other Term Loans pursuant to Section 2.15 of the Existing
Credit Agreement.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.
Existing Credit Agreement Amendments. Effective as of the Amendment No. 2
Effective Date, the Existing Credit Agreement is hereby amended as follows:

(a)
Global Amendments to Certain Defined Terms. Each reference to “Tranche B-1 Term
Loan” and “Tranche B-1 Term Loans”, as applicable, contained in Section 2.14(b)
the Existing Credit Agreement is replaced with a reference to “Tranche B-2 Term
Loan” or “Tranche B-2 Term Loans”, as appropriate.

(b)
Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following new defined terms in their correct alphabetical order:

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of February
19, 2020 among the Borrower, the Guarantors party thereto, the Administrative
Agent, the Collateral Agent and the lenders party thereto.





--------------------------------------------------------------------------------




“Amendment No. 2 Effective Date” has the meaning assigned to such term in
Amendment No. 2.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication





--------------------------------------------------------------------------------




of information by or on behalf of the administrator of LIBOR announcing that
such administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or Borrower or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
the Section titled “Effect of Benchmark Transition Event.”
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or the Borrower or (ii) a notification by the Required
Lenders to the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities





--------------------------------------------------------------------------------




being executed at such time, or that include language similar to that contained
in this Section titled “Effect of Benchmark Transition Event,” are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and (2) (i) the election by the Administrative
Agent or Borrower or (ii) the election by the Required Lenders to declare that
an Early Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Tranche B-2 Term Commitments” has the meaning assigned to such term in
Amendment No. 1.
“Tranche B-2 Term Loans” has the meaning assigned to such term in Amendment No.
1.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
(c)
The definition of “Applicable Rate” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended by replacing clause (a) thereof in its
entirety with the following:

(a)    (i) with respect to Initial Term Loans prior to the Amendment No. 1
Effective Date, 3.00% in the case of Eurocurrency Rate Loans, and 2.00% in the
case of Base Rate Loans;
(ii) with respect to Tranche B-1 Term Loans prior to the Amendment No. 2
Effective Date, the applicable rate set forth in the table below under the
caption “Eurocurrency Rate” or “Base Rate”, respectively, subject to the
adjustment as provided below:





--------------------------------------------------------------------------------




        
Applicable Rate
Pricing Level
Consolidated Net Leverage Ratio
Eurocurrency Rate
Base Rate
1
> 2.25 to 1.00
2.75%
1.75%
2
< 2.25 to 1.00
2.50%
1.50%

(iii) with respect to Tranche B-2 Term Loans after the Amendment No. 2 Effective
Date, the applicable rate set forth in the table below under the caption
“Eurocurrency Rate” or “Base Rate”, respectively, subject to the adjustment as
provided below:
        
Applicable Rate
Pricing Level
Consolidated Net Leverage Ratio
Eurocurrency Rate
Base Rate
1
> 2.25 to 1.00
2.50%
1.50%
2
< 2.25 to 1.00
2.25%
1.25%



(d)
The definition of “Base Rate” set forth in Section 1.01 of the Existing Credit
Agreement is hereby amended by replacing the reference to “2.00%” in clause (c)
with “1.00%”.

(e)
The definition of “Class” set forth in Section 1.01 of the Existing Credit
Agreement is hereby amended by (i) adding a reference to “Lenders of Tranche B-2
Term Loans” immediately following the reference to “Lenders of Tranche B-1 Term
Loans ” contained in clause (a) thereof; (ii) adding a reference to “Tranche B-2
Term Commitments” immediately following the reference to “Tranche B-1 Term
Commitments ” contained in clause (b) thereof; and (iii) adding a reference to
“Tranche B-2 Term Loans” immediately following the reference to “Tranche B-1
Term Loans” contained in clause (c) thereof.

(f)
The definition of “Commitment” set forth in Section 1.01 of the Existing Credit
Agreement is hereby amended by adding a reference to “Tranche B-2 Term
Commitment,” immediately following the reference to “Tranche B-1 Term
Commitment,” contained therein.

(g)
The definition of “Required Lenders” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended by (i) adding a reference to “and Tranche B-2
Term Commitments” immediately following the reference to “Tranche B-1 Term
Commitments ” contained in clause (b) thereof and (ii) adding a reference to “,
the unused Tranche B-2 Term Commitment” immediately following the reference to
“the unused Tranche B-1 Term Commitment ” contained in clause (c) thereof.

(h)
The definition of “Term Lender” set forth in Section 1.01 of the Existing Credit
Agreement is hereby amended by adding a reference to “, a Tranche B-2 Term
Commitment” immediately following the reference to “Tranche B-1 Term Commitment”
contained therein.

(i)
The definition of “Term Loan” set forth in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

“Term Loan” means an Initial Term Loan made pursuant to Section 2.01(a), a
Tranche B-1 Term Loan pursuant to Section 2.01(c), or a Tranche B-2 Term Loan
pursuant to Section 2.01(d), as applicable.





--------------------------------------------------------------------------------




(j)
Section 1.03(d) of the Existing Credit Agreement is hereby amended by replacing
clause (ii) thereof in its entirety with the following:

“(ii) without giving effect to Accounting Standards Codification 842 (or any
other Accounting Standards Codification having similar result or effect) (and
related interpretations) to the extent any lease (or similar arrangement) would
be required to be treated as a capital lease thereunder where such lease (or
arrangement) would have been treated as an operating lease under GAAP as in
effect immediately prior to the effectiveness of such Accounting Standards
Codification.”
(k)
Section 2.01 of the Existing Credit Agreement is hereby amended by adding the
following new clause (d) at the end thereof:

“(d) Subject to the terms and conditions set forth herein and in Amendment No.
2, each Term Lender with a Tranche B-2 Term Commitment severally agrees to make
(or exchange, as applicable) to the Borrower, on the Amendment No. 2 Effective
Date, Tranche B-2 Term Loans denominated in Dollars in an amount equal to such
Term Lender’s Tranche B-2 Term Commitment. The Borrower may make only one
borrowing under the Tranche B-2 Term Commitments, which shall be on the
Amendment No. 2 Effective Date. Each Lender’s Tranche B-2 Term Commitment shall
terminate immediately and without further action on the Amendment No. 2
Effective Date after giving effect to the funding of such Lender’s Tranche B-2
Term Commitment on such date. Amounts borrowed under this Section 2.01(d) and
repaid or prepaid may not be reborrowed. Tranche B-2 Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.”
(l)
Section 2.05(a)(ii) of the Existing Credit Agreement is hereby amended by (i)
replacing each reference to “Tranche B-1 Term Loans” contained therein with a
reference to “Tranche B-2 Term Loans” and (ii) replacing each reference to
“Amendment No. 1 Effective Date” contained therein with a reference to
“Amendment No. 2 Effective Date”.

(m)
Section 3.03 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:

“3.03.    Effect of Benchmark Transition Event.
(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section titled “Effect of Benchmark Transition Event” will occur prior to the
applicable Benchmark Transition Start Date.
(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make





--------------------------------------------------------------------------------




Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”
(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurocurrency Rate Loan of, conversion to or continuation of
Eurocurrency Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of Base Rate.”
(n)
Article 11 of the Existing Credit Agreement is hereby amended by adding the
following new Section 11.13:

“SECTION 11.13.    Acknowledgement regarding any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swaps or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States), in the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes





--------------------------------------------------------------------------------




subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.”
2.
Tranche B-2 Term Loans. Subject to the terms and conditions set forth herein,
each Tranche B‑2 Term Loan Lender severally agrees to exchange Existing Term
Loans for Tranche B-2 Term Loans and/or make Tranche B-2 Term Loans to the
Borrower in a single borrowing in Dollars on the Amendment No. 2 Effective Date.
The Tranche B-2 Term Loans shall be subject to the following terms and
conditions:

(a)
Terms Generally. Other than as set forth herein, for all purposes under the
Credit Agreement and the other Loan Documents, the Tranche B-2 Term Loans shall
have the same terms as the Existing Term Loans under the Existing Credit
Agreement and shall be treated for purposes of voluntary and mandatory
prepayments (including for scheduled principal payments) and all other terms as
Existing Term Loans under the Existing Credit Agreement.

(b)
Proposed Borrowing. Notwithstanding any other provisions of the Credit Agreement
or any other Loan Document to the contrary, solely for purposes of the Tranche
B-2 Term Loans to be borrowed by the Borrower on the Amendment No. 2 Effective
Date, this Amendment shall constitute a Borrowing Request by the Borrower to
borrow the Tranche B-2 Term Loans from the Tranche B-2 Term Loan Lenders under
the Credit Agreement.

(c)
New Lenders. Each New Lender (i) confirms that it has received a copy of the
Existing Credit Agreement and the other Loan Documents and the exhibits and
schedules thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment and the
Credit Agreement; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent, the lead arranger or bookrunner noted on the
cover page hereof (the “Lead Arranger”) or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender, as the case may be, in each case, in accordance with the terms thereof
as set forth in the Credit Agreement and (v) acknowledges and agrees that this
Amendment and its respective Tranche B-2 Participation Notice constitutes a
Refinancing Amendment for purposes of the Credit Agreement. Each New Lender
acknowledges and agrees that it shall become a “Tranche B-2 Term Loan Lender”
and a “Term Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall have all rights of a “Tranche B-2 Term Loan Lender” and a “Term
Lender” thereunder.






--------------------------------------------------------------------------------




(d)
Credit Agreement Governs. Except as set forth in this Amendment, the Tranche B-2
Term Loans shall otherwise be subject to the provisions of the Credit Agreement
and the other Loan Documents.

(e)
Exchange Mechanics.

(i)
On the Amendment No. 2 Effective Date, upon the satisfaction or waiver (by the
Lead Arranger) of the conditions set forth in Section 3 hereof, the outstanding
principal amount of Existing Term Loans of each Converting Lender exchanged
pursuant to this Amendment shall be deemed to be exchanged for an equal
outstanding principal amount of Tranche B-2 Term Loans under the Credit
Agreement. Such exchange shall be effected by book entry in such manner, and
with such supporting documentation, as may be reasonably determined by the
Administrative Agent in its sole discretion in consultation with the Borrower.
It is acknowledged and agreed that each Converting Lender has agreed to accept
as satisfaction in full of its right to receive payment on the outstanding
amount of Existing Term Loans of such Converting Lender the conversion of its
Existing Term Loans into Tranche B-2 Term Loans in accordance herewith, in lieu
of the prepayment amount that would otherwise be payable by the Borrower
pursuant to the Credit Agreement in respect of the outstanding amount of
Existing Term Loans of such Converting Lender. Notwithstanding anything to the
contrary herein or in the Credit Agreement, each Converting Lender hereby waives
any rights or claims to compensation pursuant to Section 2.05(b)(viii) of the
Credit Agreement in respect of its Existing Term Loans exchanged for Tranche B-2
Term Loans.

(ii)
(A) To the extent there exist (1) any Participating Cash Settlement Term Loans,
the Fronting Bank shall be deemed to exchange on the Amendment No. 2 Effective
Date such Reallocated Term Loans on a cashless settlement basis for an equal
aggregate principal amount of Tranche B-2 Term Loans under the Credit Agreement
and (2) any Non-Participating Cash Settlement Term Loans, the Fronting Bank
shall apply on the Amendment No. 2 Effective Date proceeds of Tranche B-2 Term
Loans in an aggregate amount equal to the aggregate amount of such
Non-Participating Cash Settlement Term Loans to the repayment of such
Non-Participating Cash Settlement Term Loans and (B) promptly following the
Amendment No. 2 Effective Date (but not later than 30 days following the
Amendment No. 2 Effective Date (or such later date as may be agreed to by the
Fronting Bank in its sole discretion)), each New Lender, each Non-Converting
Lender and each Existing Term Lender purchasing additional Tranche B-2 Term
Loans shall purchase from the Fronting Bank the Tranche B-2 Term Loans exchanged
for or applied to the repayment of such Reallocated Term Loans as directed by
RBC Capital Markets in its capacity as Lead Arranger hereunder, in accordance
with such Repricing Participating Lender’s Tranche B-2 Participation Notice and
as allocated by RBC Capital Markets in its capacity as Lead Arranger hereunder.
Purchases and sales of Reallocated Term Loans and Tranche B-2 Term Loans shall
be without representations from the Fronting Bank other than as provided for in
the relevant Assignment and Assumption.

3.
Effective Date Conditions. This Amendment will become effective on the date (the
“Amendment No. 2 Effective Date”), on which each of the following conditions
have been satisfied (or waived by the Lead Arranger) in accordance with the
terms therein:






--------------------------------------------------------------------------------




(a)
the Administrative Agent (or its counsel) shall have received from each of the
Borrower, the other Loan Parties party hereto, the Repricing Participating
Lenders and the Fronting Bank, either (i) a counterpart of this Amendment signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Amendment) that such party has
signed a counterpart to this Amendment (which, in the case of the Repricing
Participating Lenders, may be in the form of a Tranche B-2 Participation
Notice);

(b)
the Administrative Agent shall have received certificates of the Borrower dated
as of the Amendment No. 2 Effective Date and Responsible Officer of the Borrower
(i) (A) certifying and attaching the resolutions or similar consents adopted by
the Borrower approving or consenting to this Amendment and the Tranche B-2 Term
Loans, (B) certifying that the articles of incorporation and by-laws of the
Borrower either (x) have not been amended since the Closing Date or (y) are
attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of each officer executing this Amendment and
any related documents on behalf of the Borrower and (ii) certifying as to the
matters set forth in clauses (d) and (e) below;

(c)
the Administrative Agent shall have received all fees and other amounts
previously agreed to in writing by the Lead Arranger and the Borrower to be due
on or prior to the Amendment No. 2 Effective Date, including, to the extent
invoiced at least three Business Days prior to the Amendment No. 2 Effective
Date (or such later date as is reasonably agreed by the Borrower), the
reasonable and documented out-of-pocket legal fees and expenses and the
reasonable and documented out-of-pocket fees and expenses of any other advisors
in accordance with the terms of the Credit Agreement;

(d)
the representations and warranties in Section 4 of this Amendment shall be true
and correct in all material respects on and as of the Amendment No. 2 Effective
Date (except to the extent such representations and warranties specifically
refer to an earlier date, they shall be true and correct in all material
respects as of such earlier date); provided that, to the extent that such
representations and warranties are qualified by materiality, material adverse
effect or other similar language, they shall be true and correct in all
respects;

(e)
no Default or Event of Default shall exist on the Amendment No. 2 Effective Date
before or after giving effect to the effectiveness of this Amendment and the
incurrence of the Tranche B-2 Term Loans or the applications of the proceeds
therefrom;

(f)
at least 5 Business Days prior to the Amendment No. 2 Effective Date (or such
later date as is reasonably satisfactory to the Administrative Agent), the
Borrower shall have delivered (i) a certification regarding beneficial ownership
as required by 31 C.F.R. § 1010.230 and (ii) all documentation and other
information reasonably requested by the Administrative Agent and the Lead
Arranger in order to allow the Lead Arranger, the Administrative Agent and the
Lenders to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and

(g)
the Administrative Agent shall have received a certificate attesting to the
Solvency of the Borrower and its Subsidiaries, dated as of the Amendment No. 2
Effective Date, from the Borrower’s chief financial officer substantially the
form of Exhibit H to the Credit Agreement.

4.
Representations and Warranties. On the Amendment No. 2 Effective Date, each Loan
Party hereby represents and warrants that:






--------------------------------------------------------------------------------




(a)
such Loan Party has all requisite power and authority to execute, deliver and
perform its obligations under this Amendment and, in the case of the Borrower,
to borrow and otherwise obtain credit hereunder;

(b)
the execution, delivery and performance by each of the Loan Parties of this
Amendment (i) has been duly authorized by all necessary corporate or other
organizational action and (ii) do not and will not (A) contravene the terms of
any of such Person’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than
Permitted Liens) (x) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (y) any material agreement to which such Person is a
party; or (C) violate any material Law applicable to the Loan Parties; except,
(A) with respect to any conflict, breach, violation or contravention referred to
in clause (B) or (C), to the extent that such conflict, breach, violation or
contravention would not reasonably be expected to have a Material Adverse Effect
and (B) subject to containing those consents required pursuant to Section
8.02(e) of the Credit Agreement;

(c)
this Amendment has been duly executed and delivered by each Loan Party that is a
party hereto and constitutes, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity;

(d)
no material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or third party is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Amendment or the transactions contemplated hereby,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent, (ii)
those approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, given, taken, given or made and are in
full force effect (or, with respect to the consummation of the Transactions,
will be duly obtained, taken, given or made and will be in full force and
effect, in each case within the time period required to be so obtained, taken,
given or made), (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect, (iv) the filing of
certain Loan Documents with the FCC after the Amendment No. 2 Effective Date and
(v) those consents required pursuant to Section 8.02(e) of the Credit Agreement;
and

(e)
both immediately before and after giving effect to the Amendment No. 2 Effective
Date and the incurrence of the Tranche B-2 Term Loans, (i) the representations
and warranties of the Loan Parties set forth in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects, in each
case, on and as of the Amendment No. 2 Effective Date with the same effect as
though such representations and warranties had been made on and as of the
Amendment No. 2 Effective Date (except to the extent such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date), provided that, to the extent
that such representations and warranties are qualified by materiality, material
adverse effect or other similar language, they shall be true and correct in all
respects and (ii) no Default or Event of Default shall have occurred and be
continuing on the Amendment No. 2 Effective Date or would result from the
consummation of this Amendment and the transactions contemplated hereby.






--------------------------------------------------------------------------------




5.
Use of Proceeds. The proceeds of the Tranche B-2 Term Loans shall be applied in
exchange for or to prepay in full the aggregate principal amount of Existing
Term Loans outstanding on the Amendment No. 2 Effective Date in accordance with
the terms hereof.

6.
Reaffirmation of the Loan Parties; Reference to and Effect on the Credit
Agreement and the other Loan Documents.

(a)
Each Loan Party hereby consents to the amendment of the Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Amendment, each Loan Document to which such Loan Party is a party is,
and the obligations of such Loan Party contained in the Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the existing security interests and/or guarantees granted by such Loan
Party in favor of the Secured Parties pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents. Except as specifically amended by
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force.

(b)
Except to the extent expressly set forth in this Amendment, the execution,
delivery and performance of this Amendment shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Loan Documents.

(c)
On and after the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

7.
Prepayment Notice. The Repricing Participating Lenders and the Fronting Bank
party hereto, which constitute the Required Lenders, and the Administrative
Agent hereby waive the requirement under Section 2.05(a) of the Credit Agreement
to provide notice to the Administrative Agent not less than three Business Days
prior to the prepayment of the Existing Term Loans that are Eurocurrency Rate
Loans and not later than 10:00 a.m. on the date of prepayment of the Existing
Term Loans that are Base Rate Loans contemplated herein. It is understood and
agreed that notwithstanding any provisions of the Credit Agreement or any other
Loan Document to the contrary this Amendment shall serve as the notice referred
to in Section 2.05(a) of the Credit Agreement.

8.
Notice. For purposes of the Credit Agreement, the initial notice address of each
New Lender shall be as separately identified to the Administrative Agent.

9.
Tax Forms. For each New Lender, delivered herewith to the Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such New Lender may be required to
deliver to the Administrative Agent pursuant to Section 3.01 of the Credit
Agreement.

10.
Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Tranche B-2 Term Loans made by each Tranche
B-2 Term Lender in the Register.






--------------------------------------------------------------------------------




11.
Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except as permitted by Section 10.01 of the Credit Agreement.

12.
Entire Agreement. This Amendment, the other Loan Documents and the agreements
regarding certain fees referred to herein comprise the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. Nothing in this
Amendment or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment or the
other Loan Documents. This Amendment shall not constitute a novation of any
amount owing under the Credit Agreement and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Credit Agreement and
the other Loan Documents shall, to the extent not paid on or prior to the
Amendment No. 2 Effective Date, continue to be owing under the Credit Agreement
or such other Loan Documents until paid in accordance therewith.

13.
APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. SECTION 10.15 OF THE CREDIT
AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AS IF SUCH
PROVISION WERE SET FORTH IN FULL HEREIN MUTATIS MUTANDIS AND SHALL APPLY HERETO.

14.
Severability. If any provision of this Amendment is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby; and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or email pdf of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart of this Amendment. This Amendment shall
become effective as provided in Section 3.

16.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.






--------------------------------------------------------------------------------




17.
Loan Document. On and after the Amendment No. 2 Effective Date, this Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

[Signature Pages Follow]











































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.


MEREDITH CORPORATION,
as the Borrower


By: /s/ Joseph H. Ceryanec        
Name: Joseph H. Ceryanec
Title: Chief Financial Officer
ALLRECIPES.COM, INC.
EATING WELL, INC.
SELECTABLE MEDIA INC.
MYWEDDING, LLC
each as a Guarantor


By: /s/ Joseph H. Ceryanec         
Name: Joseph H. Ceryanec
Title: President
KPHO BROADCASTING CORPORATION
KPTV-KPDX BROADCASTING CORPORATION
KVVU BROADCASTING CORPORATION
MEREDITH PERFORMANCE MARKETING, LLC
each as a Guarantor


By: /s/ Joseph H. Ceryanec         
Name: Joseph H. Ceryanec
Title: Treasurer
MEREDITH SHOPPER MARKETING, LLC
as a Guarantor
 
By: /s/ John S. Zieser        
Name: John S. Zieser
Title: President





--------------------------------------------------------------------------------




BIZRATE INSIGHTS INC.
BOOK-OF-THE-MONTH CLUB, INC.
COZI INC.
ENTERTAINMENT WEEKLY INC.
HEALTH MEDIA VENTURES INC.
HELLO GIGGLES, INC.
MNI TARGETED MEDIA INC.
NEWSUB MAGAZINE SERVICES LLC
NSSI HOLDINGS INC.
SPORTS DIGITAL GAMES, INC.
SOUTHERN PROGRESS CORPORATION
SYNAPSE GROUP, INC.
TI ADMINISTRATIVE HOLDINGS LLC
TI BOOKS HOLDINGS LLC
TI CIRCULATION HOLDINGS LLC
TI CORPORATE HOLDINGS LLC
TI DISTRIBUTION HOLDINGS LLC
TI INTERNATIONAL HOLDINGS INC.
TI LIVE EVENTS INC.
TI MAGAZINE HOLDINGS LLC
TI MARKETING SERVICES INC.
TI MEDIA SOLUTIONS INC.
TI MEXICO HOLDINGS INC.
TI PAPERCO INC.
TI SALES HOLDINGS LLC
TI CONSUMER MARKETING, INC.
TI CUSTOMER SERVICE, INC.
TI DIRECT VENTURES LLC
TI DISTRIBUTION SERVICES INC.
TI GOTHAM INC.
TI INC. AFFLUENT MEDIA GROUP
TI INC. BOOKS
TI INC. LIFESTYLE GROUP
TI INC. PLAY
TI INC. RETAIL
TI INC. VENTURES
TI PUBLISHING VENTURES, INC.
VIANT TECHNOLOGY HOLDING INC.
each as a Guarantor




By: /s/ Joseph H. Ceryanec         
Name: Joseph H. Ceryanec
Title: President







--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent




By: /s/ Ann Hurley                
Name: Ann Hurley
Title: Manager, Agency















































































































--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Fronting Bank and Lender




By: /s/ Charles D. Smith            
Name: Charles D. Smith
Title: Managing Director
Head of Leveraged Finance























































--------------------------------------------------------------------------------





EXHIBIT A
Form of Tranche B-2 Participation Notice
Royal Bank of Canada, as Administrative Agent
200 Bay Street, 12th Floor South Tower
Toronto, Ontario M5J 2W7 Canada
Attention:    Manager, Agency Services
Telephone:    (416) 842-5196
Fax:         (416) 842-4023


MEREDITH CORPORATION
Tranche B-2 Participation Notice
Ladies and Gentlemen:
Reference is made to Amendment No. 2 (the “Amendment”) to that certain Credit
Agreement, dated as of January 31, 2018 (as amended by that certain Amendment
No. 1, dated as of October 26, 2018 and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, MEREDITH CORPORATION (the “Borrower”), the
Guarantors party thereto from time to time, the Lenders party thereto from time
to time and ROYAL BANK OF CANADA (“Royal Bank”), as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”). Unless
otherwise specified herein, capitalized terms used but not defined herein are
used as defined in the Amendment.
By delivery of this letter agreement (this “Tranche B-2 Participation Notice”),
each of the undersigned (each a “Repricing Participating Lender”), hereby
irrevocably consents to the Amendment and the amendment of the Credit Agreement
contemplated thereby and (check as applicable):
Name of Repricing Participating Lender:
_____________________________________________
Amount of Existing Term Loans of such Repricing Participating Lender:
$____________________
¨
Cashless Settlement Option. Hereby (i) elects, upon the Amendment No. 2
Effective Date, to exchange the full amount (or such lesser amount allocated to
such Converting Lender by the Lead Arranger) of the outstanding Existing Term
Loans of such Repricing Participating Lender for an equal outstanding amount of
Tranche B-2 Term Loans under the Credit Agreement and (ii) represents and
warrants to the Administrative Agent that it has the organizational power and
authority to execute, deliver and perform its obligations under this Tranche B-2
Participation Notice and the Amendment (including, without limitation, with
respect to any exchange contemplated hereby) and has taken all necessary
corporate and other organizational action to authorize the execution, delivery
and performance of this Tranche B-2 Participation Notice and the Amendment.

¨
Cash Settlement Option. Hereby (i) elects to have the full amount (or such
lesser amount allocated to such Converting Lender by the Lead Arranger) of the
outstanding Existing Term Loans of such Repricing Participating Lender repaid or
purchased and agrees to promptly (but in any event, on or prior to the date that
is 30 days following the Amendment No. 2 Effective Date) purchase (via
assignment and assumption) an equal amount of Tranche B-2 Term Loans and (ii)
represents and warrants to the Administrative Agent that it has the
organizational power and authority to execute, deliver and perform its
obligations under this Tranche B-2 Participation Notice and the Amendment
(including, without limitation, with respect to any exchange contemplated
hereby) and has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Tranche B-2
Participation Notice and the Amendment.

[Signature Page Follows]





--------------------------------------------------------------------------------








Very truly yours,
 
 
____________________________,


By:
 
 
Name:
 
Title:
 
 
 
By:
 
 
Name:
 
Title:



 









